Title: To Thomas Jefferson from Jacob Scott, 26 October 1805
From: Scott, Jacob,Ears, Jacob,Ears, John
To: Jefferson, Thomas


                  
                     
                     To his Excellency the President of the
                        United States of North America T.J.
                     26th. October 1805
                  
                  The petition of the Headmen Warriors and Chiefs of the Cataba Nation of Indians So. Carolina Humbly Sheweth—
                  That the wrongs and defrauds that has been Commited upon us by Sharp witted and designing Christians has been many (Viz) with respect to our Lands Leasing and the receiving the rents; and in particular by one of our Trustees, who has rented by craft from us one Showl in the River that has become an excellent Shad-Fishery, and by agreement with our old General Newriver headman and warrier in chief he was only to have it some years to make a trial and after experiment was made; he proposed to let us have two nights in the week to draw his Sane; that was the practice for some time then he said that we tore his Sane and that he would not let us Fish but that he and his company would draw and give us some Share of the Fish each Morning we attended Some of our people each night or Morning and got some by times Other time they would not give us our due and then if we Spoke of the way that they were useing us the often Raise Quarrells with our people and commits little Slye crimes and if we resent them then they run to Justice immediately and has our people attacted and we are not priveledged to give oath against them, and we are not heard when we speak the truth on our trials, by that means we are often wronged and made to pay away money mearly for nothing, only to Save our people from unecessary prosecutions.
                  This Trustee of ours did not Read the Lease to us before we Signed it. We under Stood that it was a paper drawn agreeable to the first bargain with our old General untill we had Signed the paper we had intirely trusted to him that he would not defraud us in any Sort whatever, and when the paper was read to us we objected and Said that we thought it was not for ninety nine years but they persuade us not to Mind that, &c.
                  We the headmen and chiefs do Sincerely beg and pray that Your Honor will Write to his Excellency the Governor of So. Carolina to assist us in the Courts of equity to brake trough that Lease and give us by some means or other a more Faithfull and confidential appearance in the eye of the Law. We are bound by the Law of the united States Same as the Christains are and yet we are not permited to give Evidence in any respect whatever might Occur; therefore we think it a very great grievance that we labour under— and we think that if your Honor would interfer in the present case that it would be a Check to all persons for the future this and any thing else, that you in your Wisdom think prudent to advise will be Verry thankfully received from your Humble petitioners &c. —
                  
                     Genl. Jacob Scott his mark S
                     Colo. Jacob Ears his mark C
                     Leut. John Ears his mark m 
                  
               